Citation Nr: 1741083	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-39 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to August 31, 2011 and in excess of 40 percent thereafter for lumbar spine degenerative joint and disc disease.

2.  Entitlement to a rating in excess of 10 percent prior to September 16, 2009, and in excess of 30 percent from May 1, 2010 for right shoulder tendonitis, status post arthroscopic acromioplasty, distal clavicle repair, and rotator cuff repair.

3.  Entitlement to a separate compensable rating for neurogenic bowel dysfunction associated with the service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

The Veteran and J.S.


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to April 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a rating of 10 percent for lumbar spine degenerative joint and disc disease and a 10 percent rating for right shoulder tendonitis.

In an October 2009 rating decision, the RO awarded a temporary total rating for right shoulder tendonitis effective date of September 16, 2009 based on surgical and other treatment necessitating convalescence.  He was also granted special monthly compensation (SMC) from September 16, 2009 to January 1, 2010.  

In a May 2010 rating decision, the RO continued the temporary total rating and assigned a rating of 10 percent is assigned from May 1, 2010.  

In an August 2010 rating decision, the RO increased the rating for right shoulder tendonitis to 30 percent effective May 1, 2010.

In a September 2011 rating decision, the RO awarded another temporary total rating effective September 23, 2010 to November 30, 2010 for convalescence purposes.  An evaluation of 30 percent was assigned from December 1, 2010.  SMC was awarded from September 23, 2010 to December 1, 2010.  The RO also awarded a 40 percent rating for lumbar spine degenerative joint and disc disease effective August 31, 2011.

The Veteran testified before a DRO in December 2010 and August 2011.  Transcripts are of record.

The issue of entitlement to a separate compensable rating for a neurogenic bowel dysfunction associated with the service-connected lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 31, 2011, lumbar spine degenerative joint and disc disease, disability has been manifested by forward flexion no less than 90 degrees and a combined range of motion no less than 175 degrees; without evidence of muscle spasms or guarding severe enough to result in abnormal gait or spinal contour, or any incapacitating episodes. 

2.  From August 31, 2011, the Veteran's degenerative joint and disc disease, lumbar spine condition manifested without ankylosis or any incapacitating episodes.

3.  Prior to September 16, 2009, the Veteran's right shoulder tendonitis manifested with shoulder motion limited to no less than 125 degrees, including upon repetition; and without any ankylosis.

4.  From May 1, 2010, the Veteran's right shoulder tendonitis manifested with shoulder motion limited to no less than 45 degrees, including upon repetition; and without any ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to August 31, 2011 and in excess of 40 percent thereafter for lumbar spine degenerative joint and disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5003-5243 (2016).

2.  The criteria for a rating in excess of 10 percent prior to September 16, 2009, and in excess of 30 percent from May 1, 2010 for right shoulder tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099- 5019 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard March 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, as have been  Social Security Administration (SSA) records.

The Veteran was provided VA examinations in April 2009, July 2010, January 2011, August 2011, and April 2016.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  

The Veteran's representative has argued that the April 2016 VA examination was inadequate because the examiner was identified as a physician's assistant, rather than a physician specializing in the relevant field or orthopedic surgery.  The Veteran and his representative have not pointed to any particular inadequacy other than a physician did not complete the examination.  The Board finds this argument to be without merit.  VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions, whether that is a doctor, nurse practitioner, or physician's assistant.  See Cox v. Nicholson, 20 Vet. App. 563, 569(2007) (physician's assistant was competent to perform examination).  There is no indication that the examining physician's assistant lacked the necessary training and qualifications to provide an adequate examination and opinion.  The examinations appear adequate in order to evaluate the Veteran's service-connected disabilities as they include interviews with the Veteran and full examinations addressing the relevant rating criteria.  Accordingly, VA's duty to assist with respect to obtaining a VA examination has been met. 

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. § 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

I.  Lumbar Spine Degenerative Joint and Disc Disease 

The Veteran seeks a higher rating for his lumbar spine degenerative disc and joint disease.  Prior to August 31, 2011, the Veteran was rated at 10 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5243.  He is rated at 40 percent from August 31, 2011 thereafter.

Under DC 5243, a 10 percent rating is assigned where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is to be assigned where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is to be assigned where there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is to be assigned where there is unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent where there is unfavorable ankylosis of the entire spine.

At an April 2009 VA examination, the Veteran reported that he wears a back brace daily and has difficulty walking due to radiation of pain down into his left 4th and 5th toes.  He reported spasms and severe flare ups weekly for hours precipitated by bending to dress and other movements.  He also noted flare ups of pain with bending, stooping, walking on flat surfaces but not when climbing stairs.  The Veteran denied any additional limitation of motion or other functional impairment during flare ups.  Objectively, there was no evidence of ankylosis.  Flexion was to 75 degrees, extension to 20 degrees, left lateral flexion to 30 degrees, left lateral rotation to 20 degrees, right lateral flexion to 20 degrees, and right lateral rotation of 10 degrees.  The combined range of motion was 175 degrees.  Pain was present, but no additional limitation of motion was noted after repetitive motion.  Muscle spasms and tenderness did not result in any abnormal gait or spinal contour.  Posture and gait were normal and no abnormal spinal curvatures were noted.  Sensory and reflex examinations were normal with respect to the right lower extremity.  The examiner noted that the effects of this disability on occupational activities as a prison guard was decreased mobility, problems with lifting and carrying and decreased strength.

At a July 2010 VA examination, the lumbar spine revealed normal posture and gait, normal curvature of the spine and symmetry.  His pain was described as moderate and occurs daily.  Incapacitating episodes were denied.  Acute flare-ups of pain resulting in significant limitation of motion or functional impairment were also denied.  Objectively, there was no evidence of ankylosis.  Range of motion was forward flexion of 90 degrees, extension to 30 degrees with mild discomfort, bilateral lateral flexion and rotation was to 30 degrees.  Combined range of motion was 210 degrees.  There was no additional limitation due to pain, fatigue, weakness, decreased motion, or lack of endurance or incoordination. Posture and gait were normal and no abnormal spinal curvatures were noted.  Neurological examination showed motor sensory deep tendon reflexes were intact; Lasegue's sign was negative.  

VA treatment records show the Veteran suffered from low back spasms and pain on motion.  An August 2010 SSA orthopedic consultative examination records show the Veteran's lumbar spine was tender and he had spasms.  The SSA examiner noted lumbar flexion to 70 degrees.  Objectively, the Veteran was unable to touch his toes, heel-to-toe walk, and squat and rise from a squatting position.  Lumbar spine was also noted as tender with spasms and radiculitis to the left L4-5.

Private treatment records show pre and post procedure diagnosis of intervertebral disk disorder lumbar.  He was also receiving lumbar epidural steroid injections.

At a January 2011 VA examination range of motion was flexion 0 to 90 degrees; extension to 30 degrees, left and right lateral flexion 0 to 20 degrees; left and right rotation 0 to 20 degrees.  He had mild pain during all motion.  Ankylosis was not found.  The Veteran reported radiation of pain into his left lower extremity only; objective neurologic examination was negative on the right.

At an August 2011 VA examination, it was noted the Veteran has functional loss due to his thoracolumbar spine (back) condition and pain on movement.  There was no sciatic nerve involvement of the right lower extremity.  The thoracolumbar spine condition impacts the Veteran's ability to work.  Range of motion included forward flexion to 30 degrees, extension to 10 degrees, and right and left lateral flexion and rotation to 25 degrees; these measurements were unchanged after repetition.  The Veteran reported that he has lost control of his bowels on two occasions when he has severe back pain.

The Veteran testified in August 2011, that he has flare-ups and they can occur from many things such as moving his hips in the wrong direction, climbing stairs, sitting on the toilet, or sitting in a chair.  He stated that his flare-ups will lock him in whatever position he is in when they occur and it is intense pain at the site.  

At an April 2016 VA examination, the Veteran reported functional loss and impairment due to his back condition.  His condition impacted his ability to mow the grass, weed eating, bending and reaching, lifting anything greater than 20 pounds, jumping, and running.  He needs help in and out of the shower, and has trouble lifting his legs above the tub due to his back pain.  He also requires assistance with putting on his socks and tying his shoes.  Objectively, forward flexion was limited to 65 degrees; extension and right and left lateral flexion and rotation was to 30 degrees each.  Ankylosis was absent.  Pain caused functional loss in the form of limited movement, but there was no additional loss of function or range of motion after three repetitions.  There was no pain with weightbearing.

There were no signs or symptoms of right lower extremity radiculopathy.  There had been no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The examiner indicated that the Veteran did not have any neurologic abnormalities or findings related to a thoracolumbar spine condition such as bowel or bladder problems/pathologic reflexes.
 
Period prior to August 31, 2011

Under the General Rating Formula for Diseases and Injuries of the Spine, the next highest rating of 20 percent requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  Based on the evidence, a rating higher than 10 percent is not for the appeal period prior to August 31, 2011.  

Here, none of the VA examination reports show flexion of the thoracolumbar spine was limited to 60 degrees or less, even with consideration of the effects of painful motion and other factors.  In fact, the VA examination reports show forward flexion was well over 60 degrees, even after several repetitions and there is no evidence of incapacitating episodes.  The April 2009, July 2010 and January 2011 VA examination reports all reflect that forward flexion was limited to no less than 75 degrees, including upon repetition.  Combined range of motion was no less than 175 degrees.  The VA treatment records and SSA records do not contain any other specific range of motion findings that would support the assignment of a higher rating.  The Veteran's flexion was limited to no less than 70 degrees as shown on the August 2010 SSA orthopedic evaluation.  The claims file also does not contain any clinical findings of ankylosis of the thoracolumbar spine.

Although some muscle spasms were noted throughout this appeal period, the examination reports and other treatment records fail to show that any guarding was severe enough to result in any abnormal gait or spinal contour.  Further, there was no report or evidence of incapacitating episodes due to IVDS.  

As instructed by Note (1) to the General Rating Formula for Disabilities of the Spine, associated objective neurological abnormalities should be rated separately under an appropriate Diagnostic Code.  Service connection for left lower extremity radiculopathy was granted in a January 2008 rating decision.  There is no evidence any bladder dysfunction or radiculopathy in the right lower extremity.  At the August 2011 VA examination, the Veteran reported losing control of his bowels when experiencing severe low back pain on at least two prior occasions.  Entitlement to a separate rating for associated bowel dysfunction is addressed in the Remand.

Based on the evidence, a rating in excess of 10 percent for the Veteran's lumbar spine disability is not warranted for this particular appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5003-5243.

Period from August 31, 2011

The Veteran is in receipt of a 40 percent rating from August 31, 2011.  Under the General Rating Formula for Diseases and Injuries of the Spine, the next highest rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  Based on the evidence, the Board finds that the Veteran's lumbar spine disability is appropriately rated at 40 percent, and not higher.

Both the August 2011 and April 2016 VA examinations reflect the Veteran was able to achieve forward flexion, extension, and both lateral bending and side rotation - even though it was limited.  Furthermore, because the 40 percent evaluation is the maximum for limitation of motion without ankylosis, further DeLuca consideration is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Thus, a higher rating under the general rating formula is not available.

A higher rating is also not warranted under DC 5243 for incapacitating episodes due to IVDS.  To warrant a 60 percent rating the records must show incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5243, Incapacitating Episodes Formula.  The only diagnosis of IVDS was the April 2016 examination, but no incapacitating episodes were reported or noted.  Therefore, consideration of the appeal under the General Rating Formula is appropriate.

There is no evidence of any other neurologic abnormalities such as bladder problems or right lower extremity radiculopathy; therefore, a separate rating for right lower extremity radiculopathy or bladder dysfunction is not warranted.  As noted, however, at the August 2011 VA examination, the Veteran reported losing control of his bowels at least twice, when he was experiencing severe low back pain.  The Board is therefore, remanding the issue of a separate rating for associated bowel dysfunction.

In sum, a 40 percent rating, and no higher, is warranted for the degenerative disc and joint disease of the lumbar spine since August 31, 2011.  See 38 U.S.C.A. § 5107 (b).

II.  Right Shoulder 

The right shoulder disability is currently rated under hyphenated Diagnostic Codes 5099-5019.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.

The Veteran's right shoulder tendonitis, status post arthroscopic acromioplasty, distal clavicle repair, and rotator cuff repair disability is currently rated at 10 percent prior to September 16, 2009; and 30 percent from May 1, 2010, excluding those periods during which the Veteran was assigned a temporary rating of 100 percent based upon convalescence.  See 38 C.F.R. 4.30.

Diseases rated under DC 5019 will be rated on limitation of motion of affected parts, as degenerative arthritis.  When limitation of motion is compensable under the appropriate code, then that rating should be assigned.  When limitation of motion is noncompensable under the appropriate code, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Under DC 5201 a dominant right shoulder tendonitis, status post arthroscopic acromioplasty, distal clavicle repair, and rotator cuff repair is to be assigned a 20 percent rating where there is limitation of motion at shoulder level; 30 percent is to be assigned where there is limitation of motion midway between side and shoulder level; and limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder.  38 C.F.R. § 4.71a.

Regarding DC 5201, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, "The plain language of section 4.71a confirms that a veteran is only entitled to a single disability rating under diagnostic code 5201 for each arm that suffers from limited motion at the shoulder joint. The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to limitation of motion of the arm."  Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

Normal range of motion of the shoulder is set forth in 38 C.F.R. § 4.71, Plate I (2016).  Normal forward elevation, or flexion, is from 0 to 180 degrees.  Normal shoulder abduction is also from 0 to 180 degrees.  Normal external rotation and internal rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

At an April 2009 VA examination, the Veteran reported right shoulder pain and difficulty dressing and grooming himself because he is right hand dominant.  Objectively, it is noted that there is no deformity, instability and giving way; however, there is pain, tenderness, stiffness, weakness and decreased speed of joint motion.  The Veteran reported dislocations/subluxation occurred several times a week.  Flare-ups were every two to three weeks due to overuse with carrying objects.  Flare-ups did not cause additional functional impairment.  The examiner indicated the right shoulder was not a weightbearing joint.  Physical examination did not reveal recurrent shoulder dislocations.  Abnormal findings are the left shoulder sits higher than the right shoulder.  He has tenderness at the AC joint area.  He also had malalignment, tenderness, pain, abnormal motion and guarding of movement.  Range of motion included flexion to 125 degrees; abduction to 110 degrees; internal rotation to 80 degrees, and external rotation to 35 degrees.  There was additional pain, but not limited motion, with repetitive motions.  Ankylosis was not present.  Impact on occupational activities included decreased mobility, problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength upper extremity and pain.

At a July 2010 VA examination, range of motion included forward flexion 0 to 45 degrees out of 180 degrees, abduction 0 to 45 degrees out of 180 degrees, internal rotation 0 to 60 degrees out of 90 degrees and external rotation 0 to 45 degrees out of 90 degrees.  There is no objective evidence of pain at rest.  Objectively, it is noted that there is evidence of painful range of motion.  There was no evidence of ankylosis, atrophy or shoulder girdle.

At a January 2011 VA general examination the Veteran reported daily pain and restricted movement in the right shoulder.

VA treatment records shows that the Veteran had surgery on his right shoulder in September 2009.  Post-operative notes show that he developed significant stiffness post operatively and currently is unable to use his right upper extremity at his work as a prison guard.  He underwent another surgery, operative arthroscopy of the right shoulder with release of intraarticular adhesions and repeat subacromial decompression of the right shoulder in September 2010.  An August 2011 treatment note shows active range of motion included flexion which ended at 75 degrees, abduction which ended at 85 degrees, and extension to 50 degrees.

At an August 2011 VA examination, the Veteran reported he has a constant "sharp, throbbing" pain in the right shoulder joint.  At times, he has radiation of pain shooting down to his right elbow if he leans on his right arm or if he lays on his right side.  The Veteran also reported flare-ups that impact the function of his shoulder.  During flare-ups he is unable to lift anything greater than five pounds.  Additionally, he cannot use his arm during flare-ups and this usually lasts for 30 to 45 minutes or until the medication "kicks in."  Objectively, range of motion included flexion to 95 degrees and abduction to 90 degrees.  After three repetitions, motion did not decrease although there was functional loss and impairment due to pain on movement.  There was no objective evidence of ankylosis or recurrent dislocation.

At an April 2016 VA examination, the Veteran reported the following symptoms: his "shoulder feels like it wants to come out of the socket; inability to lift right arm up above his head and reach behind his back; right hand numbness when he lifts anything greater than ten pounds; and pain radiating down the back of his arm from the shoulder when he holds weight in his right hand."  On evaluation, there was no evidence of ankylosis.  There is also no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue; however, there is subacromial tenderness to palpation.   There was no pain with weightbearing.  The examiner noted that impingement syndrome is not a new diagnosis but a better diagnosis for current service-connected right shoulder condition.  The measured abduction and flexion was to 90 degrees; internal rotation was to 45 degrees.  There was no additional functional loss or range of motion after three repetitions.  There was no loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.

The Veteran testified in August 2011 that since he was medicated during his August 2011 VA examination for his right shoulder and back; the noted ranges of motion measurements are inaccurate.  He testified that he is unable to reach directly above his head and behind his back.  He also said he could not raise his right arm in front of himself.  

Period prior to September 15, 2009

The Veteran asserts that his right shoulder disability should be rated higher than the assigned 10 percent schedular rating.  Under DCs 5200, for limitation of motion of the arm, the next highest rating of 20 percent requires motion is limited at the shoulder level.  Based on the evidence, a rating in excess of 10 percent rating prior to September 15, 2009 is not warranted.  

During the appeal period, the Veteran's range of motion in the right shoulder was tested at the April 2009 VA examination.  Flexion was possible to 125 degrees abduction to 110 degrees; internal rotation to 80 degrees, and external rotation to 35 degrees.  Pain was noted in all four ranges of motion but there was no additional loss of motion on repetition.  Based on the objective range of motion measurements recorded, the Veteran's shoulder disability most closely approximates the criteria for a 10 percent rating.

In terms of functional loss, the Veteran has reported to experiencing functional impairment on flare-ups.  However, even considering the Veteran's reported limitations due functional loss, his shoulder disability has not been shown to result in motion limited to the shoulder level or midway between the side.

Further as the Veteran's shoulder disability has not manifested in ankylosis, impairment of the humerus, or impairment of the scapula (as shown in the rating criteria); DCs 5200, 5202, and 5203 are not for application.  The April 2009 examiner stated there was no evidence of recurrent shoulder dislocations or ankylosis.  Therefore, a rating in excess of 10 percent is not warranted prior to September 15, 2009.

Period from May 1, 2010 

The Veteran is currently in receipt of a 30 percent rating for his service-connect right shoulder disability.  In order to be awarded a higher disability rating of 40 percent, there must be evidence of a major upper extremity requires range of motion of that is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.  Based on the evidence, a rating higher than 30 percent is not warranted under DC 5201.  

Although there is evidence of reduced range of motion since his April 2009 VA examination, and even after considering the effects of pain and functional loss, the evidence does not indicate that the Veteran's disability limits the motion of his right arm to 25 degrees or less from his side.  At the July 2010 VA examination, the ROM was limited with forward flexion and abduction no less than 45 degrees and internal rotation to 60 degrees and external rotation to 45 degrees.  There was no ankylosis.  At the August 2011 VA examination, the Veteran's flexion and abduction range of motion was to 95 degrees, even upon repetition.  At the April 2016 VA examination, flexion and abduction was possible to 90 degrees, even upon repetition.  The Veteran's complaints of pain and limited motion and use have been taken into consideration in this decision.  Yet, with considerations of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating of 40 percent for the Veteran's right shoulder disability.  None of the evidence shows the Veteran's right shoulder disability limits the motion of his right arm to 25 degrees or less from his side, even when considering the effects of his reported functional impairment.  Further, there is no evidence of ankylosis of the glenohumeral articulation or impairment of the humerus.  Therefore, a schedular rating in excess of 30 percent is not warranted for the service-connected right shoulder tendonitis since May 1, 2010.

There are no additional expressly raised or reasonably raised issues presented on the record, including the issue of entitlement to a total disability rating for individual unemployability (TDIU).  Regarding TDIU, the Veteran's combined disability rating is 100 percent from September 23, 2010.  See 38 C.F.R. § 4.25.  Prior to September 23, 2010, he was employed full-time.  The Board recognizes that the receipt of a 100 percent schedular disability evaluation for a service connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).  However, in this case the Veteran has already been awarded SMC (based on housebound criteria being met) for all periods since September 23, 2010 during which he also was in receipt of a total rating.  See the October 2009 rating decision.


ORDER

A rating in excess of 10 percent prior to August 31, 2011 and in excess of 40 percent thereafter for lumbar spine degenerative joint and disc disease is denied.

A rating in excess of 10 percent prior to September 16, 2009, and in excess of 30 percent from May 1, 2010 for right shoulder tendonitis is denied.


REMAND

Evidence associated with the Veteran's claim file during the pendency of this appeal has raised the issue of entitlement to a separate compensable rating for neurogenic bowel dysfunction associated with the service-connected degenerative joint and disc disease, lumbar spine disability.  Note 1 to the General Rating Formula states that any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  At an August 2011 VA examination, the Veteran asserted that he lost control of his bowels "a couple of times when his low back pain was severe."  Remand is necessary to determine whether there is a relationship between the Veteran's lumbar spine disability and his claimed bowel impairment.  See 38 C.F.R. § 3.159; 38 C.F.R. § 4.71a, DC 5237, Note (1).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the nature and severity of any bowel dysfunction associated with his service-connected lumbar spine disability.  The claim file should be reviewed.  All indicated testing should be carried out and the results recited in the examination report.

The examiner is also asked to specifically provide an opinion as to whether it at least as likely as not (a 50 percent probability or greater) that any bowel dysfunction, including fecal incontinence, is causally related to the Veteran's service-connected lumbar spine disability?

A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Then, readjudicate this issue.  If the benefit sought (e.g. a separate rating for bowel impairment) is not granted, issue a supplemental statement of the case to the Veteran and his representative before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


